Exhibit 10.1

CARRIER ACCESS CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

[NAME]

Employee ID Number: [Number]

NOTICE OF GRANT

Carrier Access Corporation (the “Company”) hereby grants you, [Name] (the
“Employee”), an award of restricted stock units (“Restricted Stock Units”)
pursuant to the Stock Issuance Program under the Company’s 1998 Stock Incentive
Plan (the “Plan”). The date of this Restricted Stock Unit Agreement (the
“Agreement”) is [DATE] (the “Grant Date”). Subject to the provisions of
Appendix A (attached and of the Plan, the principal features of this award are
as follows:

 

Number    of Restricted Stock Units:    [            ] Vesting Schedule:   
[VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS] *

IMPORTANT:

--------------------------------------------------------------------------------

* Except as otherwise provided in Appendix A, Employee will not vest in the
Restricted Stock Units unless he or she is employed by the Company or one of its
Subsidiaries through the applicable vesting date.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Restricted Stock Units is contained in paragraphs 3 through 7 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

CARRIER ACCESS CORPORATION     EMPLOYEE  

--------------------------------------------------------------------------------

[NAME]

   

--------------------------------------------------------------------------------

[NAME]

 

--------------------------------------------------------------------------------

[TITLE]

     

Date:                     , 200    

   

Date:                     , 200    

 



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the Employee under the Plan an award of
the Number of Restricted Stock Units set forth on the Notice of Grant, subject
to all of the terms and conditions in this Agreement and the Plan. When shares
of the Company’s Common Stock (“Shares”) are paid to the Employee in payment for
the Restricted Stock Units, par value shall be deemed paid by the Employee for
each Restricted Stock Unit by past services rendered by the Employee, and shall
be subject to the appropriate tax withholdings. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to them in the
Plan.

2. Company’s Obligation to Pay. Unless and until the Restricted Stock Units have
vested in the manner set forth in paragraphs 3, 4 or 5, the Employee will have
no right to payment of such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Units will represent an
unsecured obligation. Payment of any vested Restricted Stock Units shall be made
in whole Shares only.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs 4 or
5, the Restricted Stock Units awarded by this Agreement shall vest in accordance
with the vesting provisions set forth on the first page of this Agreement.
Restricted Stock Units shall not vest in the Employee in accordance with any of
the provisions of this Agreement unless the Employee shall have been
continuously employed by the Company or by one of its Subsidiaries from the
Grant Date until the date the Restricted Stock Units are otherwise scheduled to
vest occurs.

4. Change in Control. In the event of a Change in Control, this Restricted Stock
Unit award shall immediately vest and be settled by the Company through the
issuance of Shares immediately prior to the effective date of the Change in
Control unless this Restricted Stock Unit award is otherwise assumed or
substituted by the successor corporation (or parent thereof).

5. Plan Administrator Discretion. The Plan Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Plan Administrator. If the Plan Administrator, in
its discretion, accelerates the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth on the first page of this Agreement (whether or not the
Employee remains employed by the Company or by one of its Subsidiaries as of
such date(s)), unless an earlier payment date, in the judgment of the Plan
Administrator, would not cause the Employee to incur an additional tax under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder (“Section 409A”).

 

-2-



--------------------------------------------------------------------------------

6. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 3 will be paid to the Employee (or in the event of the Employee’s
death, to his or her estate) as soon as practicable following the date of
vesting, subject to paragraph 9. Any Restricted Stock Units that vest in
accordance with paragraph 5 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) in accordance with the provisions of
such paragraph, subject to paragraph 9. For each Restricted Stock Unit that
vests, the Employee will receive one Share.

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3, 4 or 5 at the time of the Employee’s termination of service for
any or no reason will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company.

8. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

9. Withholding of Taxes. When Shares are issued as payment for vested Restricted
Stock Units, the Company (or the employing Subsidiary) shall withhold a portion
of the Shares that have an aggregate market value sufficient to pay the minimum
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes required to be withheld by the Company or the employing
Subsidiary with respect to the Shares, unless the Company, in its sole
discretion, either requires or otherwise permits the Employee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence shall be rounded up to the nearest whole Share, with no
refund for any value of the Shares withheld in excess of the tax obligation as a
result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Employee, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to the Restricted Stock Unit award and any Shares delivered in payment thereof
are the sole responsibility of the Employee. By accepting this award, the
Employee expressly consents to the withholding of Shares and to any additional
cash withholding as provided for in this paragraph 9.

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

-3-



--------------------------------------------------------------------------------

11. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of the Finance
Department, Carrier Access Corporation, 5395 Pearl Parkway, Boulder, CO 80301,
or at such other address as the Company may hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Restricted Stock Units and the rights and privileges
conferred hereby will not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Restricted Stock Units. Upon
any attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Plan Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. state or federal governmental agency,
which the Plan Administrator shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Plan
Administrator may establish from time to time for reasons of administrative
convenience.

 

-4-



--------------------------------------------------------------------------------

17. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

18. Plan Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Restricted Stock Unit award or future
Restricted Stock Unit awards that may be awarded under the Plan by electronic
means or request Employee’s consent to participate in the Plan by electronic
means. The Employee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.

23. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

24. Labor Law. By accepting this Restricted Stock Unit award, the Employee
acknowledges that: (a) the grant of this Restricted Stock Unit award is a
one-time benefit which

 

-5-



--------------------------------------------------------------------------------

does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Restricted Stock Units shall be granted, the number of Shares
subject to each Restricted Stock Unit award, the purchase price per Share, and
the time or times when Restricted Stock Units shall vest, will be at the sole
discretion of the Company; (c) the Employee’s participation in the Plan is
voluntary; (d) the value of this Restricted Stock Unit award is an extraordinary
item of compensation which is outside the scope of the Employee’s employment
contract, if any; (e) this Restricted Stock Unit award is not part of the
Employee’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (f) the
vesting of this Restricted Stock Unit award ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (h) this Restricted Stock Unit award has
been granted to the Employee in the Employee’s status as an employee of the
Company or its Subsidiaries; (i) any claims resulting from this Restricted Stock
Unit award shall be enforceable, if at all, against the Company; and (j) there
shall be no additional obligations for any Subsidiary employing the Employee as
a result of this Restricted Stock Unit award.

25. Disclosure of Employee Information. By accepting this Restricted Stock Unit
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). The Employee
further understands that the Company and/or its Subsidiaries will transfer Data
among themselves as necessary for the purpose of implementation, administration
and management of his or her participation in the Plan, and that the Company
and/or any of its Subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia. The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares of stock acquired from this award of Restricted
Stock Units of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares of stock on his or her behalf. The
Employee understands that he or she may, at any time, view the Data, require any
necessary amendments to the Data or withdraw the consent herein in writing by
contacting the [Human Resources Department] for his or her employer.

26. Non-Competition Provisions.

(a) In the event the Plan Administrator determines that the Employee is engaging
in Competitive Activity with the Company, any Subsidiary, or any business in
which any of the foregoing has a material interest (the “CAC Businesses”), the
Plan Administrator may cancel this award of Restricted Stock Units, whether or
not vested, in whole or in part. Such cancellation shall be effective as of the
date specified by the Board.

 

-6-



--------------------------------------------------------------------------------

(b) In the event the Employee ceases to serve as an Employee (as such term is
defined in the Plan), and if within a period of one year following the effective
date of such termination (the “Noncompete Period”), the Plan Administrator
determines that the Employee has engaged, while an Employee (as such term is
defined in the Plan) or during the Noncompete Period, in a Competitive Activity
with that of any CAC Business, then upon written demand by the Company, the
Employee shall assign, transfer and convey forthwith to the Company any Shares
that have been issued in accordance with this Agreement. If the Employee has
sold any or all of such Shares (the “Sold Stock”), then upon written demand by
the Company (not later than the expiration of the Noncompete Period), the
Employee shall assign, transfer and convey forthwith any remaining Shares and
shall pay forthwith to the Company in cash an amount equal to the sale price or
market price obtained by the Employee for the Sold Stock.

27. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
Colorado, without regard to principles of conflict of laws.

 

-7-